         Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 1 of 9




UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X   Docket No.: 1:21-CV-807 (FJS/CFH)
IONA SCARVILLE,

                                                     Plaintiff,                 COMPLAINT

                          -against-
                                                                                PLAINTIFF DEMANDS
LIVING RESOURCES CORPORATION,                                                   A TRIAL BY JURY

                                                      Defendant.
----------------------------------------------------------------------------X

        Plaintiff, IONA SCARVILLE, by her attorney, JESSICA MASSIMI, hereby complains

of the DEFENDANT, LIVING RESOURCES CORPORATION, upon information and belief, as

follows:

                                         NATURE OF THE CASE

1. Plaintiff complains pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §

    12101, et seq. (“ADA”), and the New York State Human Rights Law, New York State

    Executive Law § 296, et seq. (“NYSHRL”); and seeks damages to redress the injuries Plaintiff

    has suffered as a result of being terminated and discriminated against on the basis of her

    disability.

                                      JURISDICTION AND VENUE


2. Jurisdiction of this Court is proper under 29 U.S.C. § 2617 and 28 U.S.C. §§ 1331 and 1343.

3. The Court has supplemental jurisdiction over Plaintiff’s claims brought under state law

    pursuant to 28 U.S.C. §§ 1367.

4. Venue is proper in the Northern District of New York pursuant to 28 U.S.C. §§ 1391(b), as

    the acts complained of occurred in that district.



                                                        1
       Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 2 of 9




                               PROCEDURAL PREREQUISITES

5. Plaintiff filed a charge of discrimination upon which this Complaint is based with the Equal

   Employment Opportunity Commission (“EEOC”), on February 16, 2021.

6. Plaintiff received a Notice of Right to Sue from the EEOC, dated April 23, 2021, with

   respect to the herein charges of discrimination.

7. This action is commenced within 90 days of receipt of said Right to Sue.

                                             PARTIES

8. At all times material, DEFENDANT LIVING RESOURCES CORPORATION (“LIVING

   RESOURCES”) was and is a domestic business corporation duly existing pursuant to and by

   virtue of the laws of the State of New York, with its office located at 300 Washington

   Avenue Ext., Albany, NY 12203.

9. At all times material, Plaintiff worked for LIVING RESOURCES at their Schodack location

   as a full-time Direct Support Professional.

10. At all times material, Defendant LIVING RESOURCES had and has more than 15

   employees.

11. At all times material, STEVEN KLEN (“KLEIN”) was the C.E.O. of LIVING

   RESOURCES. KLEIN was Plaintiff’s supervisor.

12. At all times material, JOVAN CARPINO (“CARPINO”) was and is an employee of LIVING

   RESOURCES holding the position of Human Resources Generalist. CARPINO was

   Plaintiff’s supervisor.

13. At all times material, STEPHANE BENOIT (“BENOIT”) was and is an employee of

   LIVING RESOURCES holding the position of Schodack Residential Home Manager.

                                                 2
       Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 3 of 9




   BENOIT was Plaintiff’s supervisor.

14. At all times material, LORRAINE GARAFOLA (“GARAFOLA”) was a Human Resources

   Generalist of LIVING RESOURCES. LORRAINE was Plaintiff’s supervisor.

                                        MATERIAL FACTS

15. At all relevant times, Plaintiff, IONA SCARVILLE, was employed by Defendant Living

   Resources Corporation as a Direct Care Assistant.

16. On April 24, 2020, Plaintiff was medically required to take time off from work due to a

   medical condition.

17. Specifically, Plaintiff’s doctor diagnosed her with systolic hear failure, chest pain, cardiac

   murmur, hypertension, and obesity.

18. Thus, Ms. Scarville suffered from a legally-protected disability.

19. On August 25, 2020, Defendant sent Ms. Scarville a letter terminating her employment as of

   April 24, 2020.

20. Defendant terminated Plaintiff’s employment because of her disability.

21. While she was out of work due to her medical condition, Plaintiff remained in contact with

   the Defendant, informing them that she was seeing her doctor regularly and planned to return

   to work as soon as medically possible.

22. Specifically, during her absence starting in March of 2020, Plaintiff spoke to JOVAN

   CARPINO, STEPHANE BENOIT, and LORRAINE GARAFOLA. JOVAN, BENOIT, and

   GARAFOLA never told PLAINTIFF that she was required to submit a doctor’s note stating

   when she was eligible to return to work. PLAINTIFF spoke most frequently with

   GARAFOLA who would simply tell Plaintiff to check in with her after each doctor’s

   appointment and for Plaintiff to let her know when she was cleared to return to work.

                                                 3
        Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 4 of 9




   Plaintiff.

23. Plaintiff complied with these directives.

24. On October 20, 2020, Plaintiff provided Defendant with a note from her doctor stating that

   she was able to return to work.

25. On October 22, 2020, Plaintiff provided the Defendant with another note from her doctor

   detailing the restrictions with which Plaintiff would have to comply while at work.

26. Specifically, Plaintiff’s doctor provided a letter stating that Plaintiff could return to work but

   could not lift more than 50 pounds.

27. As required, Plaintiff provided this letter to Lorraine Garafola in Human Resources.

28. Garafola then notified Stephane Benoit, Plaintiff’s manager. Benoit informed Garafola that

   Defendant had already filled Plaintiff’s position.

29. Upon information and beleif, the Defendant apparently filled Plaintiff’s position before

   terminating her and before even giving her a chance to comply with their requirement that

   she provide a letter from her doctor clearing her to return to work.

30. Further, there were several openings for Plaintiff’s same position which the Defendant

   refused to give to Plaintiff.

31. Garafola then spoke to Steve Klein, the C.E.O. of Living Resources Corporation, who

   instructed Garafola to tell Plaintiff to provide a letter to Human Resources Generalist Gloria

   Bailey in the Human Resources Department.

32. Plaintiff complied with these requirements and provided the required letters to the proper

   individuals at Defendant, including Ms. Bailey

33. On or about October 22, 2020, Plaintiff provided the doctor’s letter to Ms. Bailey and

   Plaintiff complained to Ms. Bailey that the Defendant was firing her because of her medical

                                                  4
       Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 5 of 9




   condition.

34. Thus, Plaintiff complained to the Defendant that they were discriminating against her

   because of her disability.

35. Plaintiff further requested of Ms. Bailey that the Defendant provide Plaintiff with her old job

   back.

36. On or about October 22, 2020, Ms. Bailey told Plaintiff that she would get back to Plaintiff

   about giving Plaintiff her old job back, but Ms. Bailey in fact never called Plaintiff.

37. However, as noted above, there were open positions identical to Plaintiff’s position which the

   Defendant refused to give Plaintiff, and Defendant had filled Plaintiff’s position before

   allowing her the chance to return to work.

38. Defendant’s stated reasons for terminating SCARVILLE were pre-textual and were nothing

   more than further discrimination and retaliation for SCARVILLE’S complaints of

   discrimination.

39. DEFENDANT’S termination of SCARVILLE constitutes discrimination on the basis of

   SCARVILLE’S disability.

40. DEFENDANT’S termination of SCARVILLE constitutes retaliation for SCARVILLE’S

   complaints of discrimination.

41. At the time of SCARVILLE’S termination, she was earning $12.50 per hour and was

   working 40 hours per week.

42. Accordingly, SCARVILLE’S approximate yearly salary was about $26,000.00.

43. At no point did DEFENDANT attempt to engage with SCARVILLE in any interactive

   process or to discuss in any way SCARVILLE’S return to work, or any possible

   accommodations regarding her disability.

                                                 5
       Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 6 of 9




44. Upon information and belief, SCARVILLE’S performance was above average during the

   course of her employment with DEFENDANT.

45. Upon information and belief, DEFENDANT terminated SCARVILLE’S employment solely

   because of SCARVILLE’S actual or perceived disability, and because of her complaints of

   discrimination.

46. Thus, in addition to discriminating against SCARVILLE, DEFENDANT also subjected

   SCARVILLE to illegal and ongoing retaliation involving all of the above-described conduct

   up to and including her termination.

47. PLAINTIFF felt offended, disturbed, and humiliated by the blatantly unlawful and

   discriminatory and retaliatory termination.

48. But for the fact that SCARVILLE’S disability, DEFENDANT would not have treated

   SCARVILLE differently and would not have terminated her employment.

49. SCARVILLE has been unlawfully discriminated and retaliated against, and as a result,

   suffers loss of rights, emotional distress, loss of income and earnings.

50. DEFENDANT’S actions and conduct were intentional and intended to harm SCARVILLE.

51. As a result of the acts and conduct complained of herein, SCARVILLE has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation which such employment entails, and SCARVILLE has also suffered future

   pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

   other non-pecuniary losses. SCARVILLE further experienced emotional and physical

   distress.




                                                 6
          Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 7 of 9




                  AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION
                   UNDER THE AMERICANS WITH DISABILITIES ACT


52. Plaintiff repeats and realleges each and every paragraph above as if said paragraphs were

      more fully set forth herein at length.

53. Plaintiff claims Defendant violated the Americans with Disabilities Act of 1990 (Pub. L.

      101-336) (ADA), as amended, as these titles appear in volume 42 of the United States Code,

      beginning at section 12101.

54. Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I, Section

      12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity shall

      discriminate against a qualified individual on the basis of disability in regard to job

      application procedures, the hiring, advancement, or discharge of employees, employee

      compensation, job training, and other terms, conditions, and privileges of employment.”

55. Defendant engaged in an unlawful discriminatory practice by discriminating against Plaintiff

      because of her disability.

56. As such, Plaintiff has been damaged as set forth herein.

                 AS A SECOND CAUSE OF ACTION FOR DISCRIMINATION
                    UNDER THE NEW YORK STATE EXECUTIVE LAW


57.      Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

         this complaint.

58.      New York State Executive Law § 296 provides that, “1. It shall be an unlawful

         discriminatory practice: (a) For an employer or licensing agency, because of an

         individual’s . . . disability, predisposing genetic characteristics . . . to discriminate

         against such individual in compensation or in terms, conditions or privileges of

                                                 7
       Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 8 of 9




      employment.”

59.   Defendant violated the section cited herein as set forth.

60.   Plaintiff is entitled to the maximum amount allowed under this statute.


                                         JURY DEMAND

61.   Plaintiff requests a jury trial on all issues to be tried.

WHEREFORE, Plaintiff respectfully requests a judgment against Defendant:

A.    Declaring that Defendant engaged in unlawful employment practices prohibited by the

      Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”), and the

      New York State Human Rights Law, New York State Executive Law § 296, et seq., in that

      Defendant discriminated against Plaintiff based on her disability/perceived disability;

B.    Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendant’s

      unlawful discrimination, retaliation, and conduct and to otherwise make her whole for

      any losses suffered because of such unlawful employment practices and conduct;

C.    Awarding Plaintiff compensatory damages for mental, emotional, and physical injury,

      distress, pain and suffering and injury to her reputation in an amount to be proven;

D.    Awarding Plaintiff punitive damages;

E.    Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

      action; and

F.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy Defendant’s unlawful employment practices.


Dated: Queens, New York
       July 15, 2021



                                                   8
Case 1:21-cv-00807-FJS-CFH Document 1 Filed 07/15/21 Page 9 of 9




                                         JESSICA MASSIMI, ESQ.

                                         /s
                                   By:   ______________________
                                         99 Wall Street, Suite 1264
                                         New York, NY 10005
                                         jessica.massimi@gmail.com
                                         646-241-9800




                               9
